Case 19-55758-jrs       Doc 52     Filed 08/06/20 Entered 08/06/20 16:45:42             Desc Main
                                   Document     Page 1 of 14



                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 IN RE:                                             *    CASE NO.: 19-55758-jrs
 Kimberly Patrice Parks Cummings,                   *
 AKA Kimberly Parks Cummings; AKA                   *
 Kimberly P Parks Cummings,                         *
                                                    * CHAPTER: 13
                                                    *
                                                    *
 Debtor                                             *


           NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
               DEADLINE FOR FILING WRITTEN OBJECTIONS AND
            HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

       To: Creditors and Other Parties in Interest

PLEASE TAKE NOTICE that Kimberly Patrice Parks Cummings filed a proposed
modification to the confirmed plan in this case, a copy of which modification you are
receiving with the notice or have recently received by mail. Pursuant to Rule 3015(g) of
the Federal Rules of Bankruptcy procedure, any creditor or other party in interest
opposing this proposed modification must file that objection in writing with the Court on
or before the following deadline.

       DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date on
which their proposed Modification was filed. The proposed modification was filed on
   8/6/2020
________________________.        If the twenty-third day after the date of service falls on a week-
end or holiday, the deadline is extended to the next business day.

PLACE OF FILING:

US Courthouse
Clerks Office Room 1340
75 Ted Turner Drive, SW
Atlanta, GA 30303

       If you mail an objection to the Court for filing, you must mail it early enough so the
Court will receive it on or before the date stated above.



You must also serve a copy on the undersigned at the address stated below and on the Debtor at:
102 AL-JENNAH BLVD Locust Grove GA, 30248.
Case 19-55758-jrs     Doc 52   Filed 08/06/20 Entered 08/06/20 16:45:42        Desc Main
                               Document     Page 2 of 14




        PLEASE TAKE FURTHER NOTICE that if an objection to the proposed Modification
is timely filed, the Court will hold a hearing on the modification in Court Room 1404 (14th
Floor) of the US Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA 30303, at 10:10AM, on
September 8, 2020. If no objection is timely filed, the proposed Modification will be
effective pursuant to 11 U.S.C.§1329(b)(2) as part of the Confirmed Plan without further
order or notice.

“Given the current public health crisis, hearings may be telephonic
only. Please check the “Important Information Regarding Court
Operations During COVID-19 Outbreak” tab at the top of the
GANB Website prior to the hearing for instructions on whether to
appear in person or by phone.”



                                                DATED: 8/6/2020

                                                /s/
                                                Brian M. Shockley, GA Bar No. 643752
                                                Attorneys for Debtor



      Clark & Washington PC
      3300 NE Expy NE - Bldg 3
      Atlanta, Ga. 30341
      (P) 404-522-2222
      (F) 770-220-0685
              Case 19-55758-jrs                         Doc 52       Filed 08/06/20 Entered 08/06/20 16:45:42                       Desc Main
                                                                     Document     Page 3 of 14
 Fill in this information to identify your case:
 Debtor 1           Kimberly Patrice Parks Cummings
                         First Name                 Middle Name            Last Name
 Debtor 2
 (Spouse, if filing)    First Name                  Middle Name            Last Name
                                                                                                                      Check if this is an amended plan, and
 United States Bankruptcy Court for the NORTHERN DISTRICT OF GEORGIA -                                                list below the sections of the plan that
 ATLANTA DIVISION                                                                                                     have been changed. Amendments to
                                                                                                                      sections not listed below will be
                                                                                                                      ineffective even if set out later in this
 Case number:            19-55758-jrs                                                                                 amended plan.
 (If known)
                                                                                                                      1.3,2.1, 3.3,8.1


Modified Chapter 13 Plan
NOTE:                      The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
                           cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for
                           Chapter 13 Plans and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on
                           the Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General
                           Order No. 21-2017 as it may from time to time be amended or superseded.

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that
                           the option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and
                           judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           Check if applicable.

                               The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in §
                               4.4.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders otherwise.
                           The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
                           3015.

                           To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is deemed
                           allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                           The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                           controlling, unless the Bankruptcy Court orders otherwise.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                           not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                           checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

 § 1.1        A limit on the amount of a secured claim, that may result in a partial payment or no               Included                   Not Included
              payment at all to the secured creditor, set out in § 3.2
 § 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in § 3.4
 § 1.3        Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1         Regular Payments to the trustee; applicable commitment period.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                           Page 1 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-55758-jrs                         Doc 52       Filed 08/06/20 Entered 08/06/20 16:45:42                        Desc Main
                                                                     Document     Page 4 of 14
 Debtor                Kimberly Patrice Parks Cummings                                            Case number        19-55758-jrs



             The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

                Check one:                    36 months                 60 months

             Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

The debtor(s) will pay $800 per Month for the applicable commitment period. If the applicable commitment period is 36 months, additional Regular
Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed 60 months unless the
Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of the applicable
commitment period, no further Regular Payments will be made.

Check if applicable.
  The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or reproduced.
   Insert additional lines as needed for more changes.):


§ 2.2        Regular Payments; method of payment.

             Regular Payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the
                      trustee the amount that should have been deducted.

                          Debtor(s) will make payments directly to the trustee.

                          Other (specify method of payment):


§ 2.3        Income tax refunds.

             Check one.

                          Debtor(s) will retain any income tax refunds received during the pendency of the case.

                          Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days
                          of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
                          commitment period for tax years           , the amount by which the total of all of the income tax refunds received for each year
                          exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor's spouse is not a debtor in this case,
                          "tax refunds received" means those attributable to the debtor.

                          Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4        Additional Payments.

             Check one.

                          None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5        [Intentionally omitted.]

§ 2.6        Disbursement of funds by trustee to holders of allowed claims.

             (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of
                 allowed claims as set forth in §§ 3.2 and 3.3.

             (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee will disburse
                 Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed
                 claims as follows:


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                            Page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-55758-jrs                         Doc 52       Filed 08/06/20 Entered 08/06/20 16:45:42                          Desc Main
                                                                     Document     Page 5 of 14
 Debtor                Kimberly Patrice Parks Cummings                                              Case number         19-55758-jrs

                           (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will
                           disburse all available funds from Regular Payments in the following order:

                                (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in §
                                3.2, § 3.3, and orders of the Bankruptcy Court;

                                (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth
                                in § 5.2; and on executory contracts and unexpired leases as set forth in § 6.1; and

                                (D) To pay claims in the order set forth in § 2.6(b)(3).

                           (2) Second and subsequent disbursement after confirmation of Regular Payments. In the second disbursement after
                           confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below.
                           All available Regular Payments will be distributed to the claims in each paragraph until such claims are paid in full.

                                (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in
                                §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic
                                support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
                                executory contracts and unexpired leases as set forth in § 6.1;

                                (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                the debtor’s attorney’s fees, expenses, and costs; and

                                (C) To pay claims in the order set forth in § 2.6(b)(3).

                           (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax
                           Refunds in the following order:

                                (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                the debtor’s attorney’s fees, expenses, and costs;

                                (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set
                                forth in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1;

                                (D) To pay other Allowed Secured Claims as set forth in § 3.6;

                                (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support
                                obligations; and

                                (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay
                                nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the
                                total amounts to be disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds
                                available for disbursement on these claims will be allocated pro rata to each class, and the funds available for disbursement
                                for each class will be paid pro rata to the creditors in the class.

                           (4) Unless the debtor(s) timely advise(s) the trustee in writing, the trustee may treat and disburse any payments received from the
                           debtor(s) as Regular Payments.

 Part 3:      Treatment of Secured Claims

§ 3.1        Maintenance of payments and cure of default, if any.

             Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the
                          current contractual installment payments on the secured claims listed below, with any changes required by the applicable

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                              Page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-55758-jrs                         Doc 52         Filed 08/06/20 Entered 08/06/20 16:45:42                      Desc Main
                                                                       Document     Page 6 of 14
 Debtor                Kimberly Patrice Parks Cummings                                                 Case number    19-55758-jrs

                          contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any
                          existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
                          stated below.

                  If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court
                  orders otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
                  will no longer be treated by the plan.
 Name of creditor                  Collateral                                  Estimated amount of           Interest rate on     Monthly plan
                                                                               arrearage (if any)            arrearage            payment on
                                                                                                             (if applicable)      arrearage


                                               102 AL-JENNAH BLVD Locust
 Locust Grove HOA                              Grove, GA 30248 Henry County
                                                                                           $1,900.00                          0.00%                           $50.00


 Wells Fargo Home                              102 AL-JENNAH BLVD Locust
 Mortgage                                      Grove, GA 30248 Henry County
                                                                                           $24,000.00                         0.00%                            $640


§ 3.2        Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.


                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.

                          For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as set
                          out in the column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy Court
                          orders otherwise, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls
                          over any contrary amount listed below. For each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy
                          Rule 3012 and the Chapter 13 General Order to request determination of the amount of the secured claim.

                          For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. The portion
                          of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan.
                          If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
                          entirety as an unsecured claim under Part 5 of this plan.

                          The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the
                          creditor in the amount set out in the column headed Monthly preconfirmation adequate protection payment.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt
                          under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Check        Name of creditor             Estimated            Collateral    Value of     Amount of      Amount of Interest Monthly pre- Monthly post
 only if                                   amount of            and date of   collateral   claims         secured   rate     confirmation -confirmation
 motion                                    total claim          purchase                   senior to      claim              adequate     payment
 to be                                                                                     creditor's                        protection
 filed                                                                                     claim                             payment




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                             Page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-55758-jrs                         Doc 52        Filed 08/06/20 Entered 08/06/20 16:45:42                        Desc Main
                                                                      Document     Page 7 of 14
 Debtor                Kimberly Patrice Parks Cummings                                              Case number       19-55758-jrs

                                                                Household
                                                                Furniture

                                                                Opened
                                                                03/17 Last
              W. S. Badcock                                     Active 06/17                            $1,010.00     4.00%             $0.00
              Corporation                  $1,010.00                           $1,010.00      $0.00                                                            $45.00

§ 3.3        Secured claims excluded from 11 U.S.C. § 506.

             Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

§ 3.4        Lien avoidance.

Check one.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5        Surrender of collateral.

             Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                          The debtor(s) elect(s) to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
                          request(s) that, upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that
                          the stay under § 1301 be terminated in all respects. Confirmation of the plan results in termination of such stays. Any allowed
                          unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. No payments as to the collateral
                          will be made, and all secured claims based on the collateral will not otherwise be treated by the plan.

 Name of Creditor                                                               Collateral

 Capital One Auto Finance, Inc.                                                 2011 Lexus ES 350
 Delta Community Credit Union                                                   2011 Jeep Compass

§ 3.6        Other Allowed Secured Claims.

             A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at
             the rate of 6.00 %. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in
             interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification
             of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor’s lien pursuant to 11
             U.S.C. § 522(f), if applicable.

             If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured
             claim will be treated as an unsecured claim under Part 5 of this plan.

             The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

             (a) payment of the underlying debt determined under nonbankruptcy law, or

             (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11
             U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Part 4:      Treatment of Fees and Priority Claims

§ 4.1        General.

             Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full
             regardless of whether it is listed in § 4.4.

§ 4.2        Trustee’s fees.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                               Page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-55758-jrs                         Doc 52       Filed 08/06/20 Entered 08/06/20 16:45:42                        Desc Main
                                                                     Document     Page 8 of 14
 Debtor                Kimberly Patrice Parks Cummings                                           Case number         19-55758-jrs

             Trustee’s fees are governed by statute and may change during the course of the case.

§ 4.3        Attorney’s fees.

             (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
             $ 5,000.00 . The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General
             Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.

             (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent
             set forth in the Chapter 13 Attorney’s Fees Order.

             (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in §
             4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees Order and after notice and a hearing.

             (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
             § 4.3(a).

             (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ 425.00 per month from Regular
             Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

             (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the
             debtor(s) the amount of $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits. If the
             attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will deliver,
             from the funds available, the stated amount or the maximum amount to the attorney, whichever is less.

             (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
             $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be allowed to the extent set
             forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum
             amount within 10 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of
             the Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

             (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the
             debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.

             (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any
             allowed fees, expenses, and costs that are unpaid.

§ 4.4        Priority claims other than attorney’s fees.

                          None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

             (a) Check one.


                          The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or
                          reproduced.

             (b) The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:

  Name of creditor                                                                                     Estimated amount of claim
  Georgia Department of Revenue                                                                        $670.81
  IRS                                                                                                  $5,980.98


 Part 5:      Treatment of Nonpriority Unsecured Claims

§ 5.1        Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims
             will receive:

             Check one.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                             Page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-55758-jrs                         Doc 52       Filed 08/06/20 Entered 08/06/20 16:45:42                    Desc Main
                                                                     Document     Page 9 of 14
 Debtor                Kimberly Patrice Parks Cummings                                         Case number        19-55758-jrs

                  A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                A pro rata portion of the larger of (1) the sum of $ 17,445.00 and (2) the funds remaining after disbursements have been made to all
             other creditors provided for in this plan.

                The larger of (1)      % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have
             been made to all other creditors provided for in this plan.

                  100% of the total amount of these claims.

             Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims
             filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees, costs, and expenses of the attorney
             for the debtor(s), and other priority claims under Part 4.

§ 5.2        Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

§ 5.3        Other separately classified nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

§ 6.1        The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.

             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

§ 7.1        Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in
             the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon
             the completion of payments by the debtor(s).

 Part 8:      Nonstandard Plan Provisions

§ 8.1        Check "None" or List Nonstandard Plan Provisions.

                          None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

             Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
             included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

             The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional lines if needed.)

 Due to a material financial hardship caused by the public health emergency, the term of Debtor's Plan is
 extended up to eighty-four (84) months pursuant to 11 U.S.C §1329(d) by the Coronavirus Aid, Relief and Economic
 Security Act (“CARES Act”)..



 Part 9:      Signatures:


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                         Page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 19-55758-jrs                         Doc 52        Filed 08/06/20 Entered 08/06/20 16:45:42                  Desc Main
                                                                     Document      Page 10 of 14
 Debtor                Kimberly Patrice Parks Cummings                                         Case number       19-55758-jrs

§ 9.1        Signatures of Debtor(s) and Attorney for Debtor(s).

             The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.

 X      /s/ Kimberly Patrice Parks Cummings                                          X
        Kimberly Patrice Parks Cummings                                                  Signature of debtor 2 executed on
        Signature of debtor 1 executed on 8/5/2020


 X      /s/                                                                     Date: 1/14/2020
        Brian M. Shockley, GA Bar No. 643752
        Signature of attorney for debtor(s)

        Clark & Washington, L.L.C.                                                    3300 Northeast Expressway
                                                                                      Building 3
                                                                                      Atlanta, GA 30341

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                      Page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
       Case 19-55758-jrs      Doc 52    Filed 08/06/20 Entered 08/06/20 16:45:42            Desc Main
                                       Document      Page 11 of 14



                                       CERTIFICATE OF SERVICE


       I the undersigned certify under penalty of perjury that on this day I served the following parties with a
copy of the attached “Post-Confirmation Modification of Plan and Request for its Approval” by placing true
copies of same in the United States Mail with adequate postage affixed to insure delivery, addressed to:


Kimberly Patrice Parks Cummings
102 AL-JENNAH BLVD
Locust Grove GA, 30248


       I further certify that Nancy J Whaley, the Chapter 13 Trustee, was served via the ECF electronic
mail/noticing system.

       And, In the same manner, I served the parties listed on the attached matrix at the addresses indicated
therein,




                                                    DATED: 8/6/2020

                                                    /s/
                                                    Brian M. Shockley, GA Bar No. 643752
                                                    Attorneys for Debtor




       Clark & Washington PC
       3300 NE Expy NE - Bldg 3
       Atlanta, Ga. 30341
       (P) 404-522-2222
       (F) 770-220-0685
Case 19-55758-jrs       Doc 52     Filed 08/06/20 Entered 08/06/20 16:45:42           Desc Main
                                  Document      Page 12 of 14



                    IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

IN RE:                                             *       CASE NO.: 19-55758-jrs
Kimberly Patrice Parks Cummings,                   *
AKA Kimberly Parks Cummings; AKA                   *
Kimberly P Parks Cummings,                         *
                                                   *           CHAPTER: 13
                                                   *
                                                   *
                      Debtor                       *
               UNSWORN DECLARATION UNDER PENALTY OF PERJURY


          I, Kimberly Patrice Parks Cummings, hereby certify under penalty of perjury that I have
direct knowledge of the information in the attached pleading and it is true and correct to my best
belief.

          Signed: s/                                                 Date: 8/5/2020
                  Kimberly Patrice Parks Cummings
                Case 19-55758-jrs         Doc 52   Filed 08/06/20           Entered 08/06/20 16:45:42      Desc Main
Label Matrix for local noticing                1st Document
                                                   Franklin FinancialPage 13 of 14            1st Franklin Financial Corporation
113E-1                                         Po Box 999                                     Attn: Administrative Services
Case 19-55758-jrs                              Mcdonough, GA 30253-0999                       PO Box 880
Northern District of Georgia                                                                  Toccoa, GA 30577-0880
Atlanta
Thu Aug 6 16:15:50 EDT 2020
Accelerated Receivab                           (p)W S BADCOCK CORPORATION                     Capital One
3219 Atlantic Blvd                             POST OFFICE BOX 724                            Attn: General Correspondence/Bankruptcy
Jacksonville, FL 32207-8901                    MULBERRY FL 33860-0724                         Po Box 30285
                                                                                              Salt Lake City, UT 84130-0285


Capital One Auto Finance                       Capital One Auto Finance, a division of Capi   Cardworks/CW Nexus
Attn: General Correspondence/Bankruptcy        4515 N Santa Fe Ave. Dept. APS                 Attn: Bankruptcy
Po Box 30285                                   Oklahoma City, OK 73118-7901                   Po Box 9201
Salt Lake City, UT 84130-0285                                                                 Old Bethpage, NY 11804-9001


Elizabeth Childers                             E. L. Clark                                    (p)DELTA COMMUNITY CREDIT UNION
Shapiro, Pendergast and Hasty                  Clark & Washington, LLC                        PO BOX 20541
Suite 300                                      Bldg 3                                         ATLANTA GA 30320-2541
211 Perimeter Center Parkway, NE               3300 Northeast Expressway
Atlanta, GA 30346-1305                         Atlanta, GA 30341-3932

Delta Community Credit Union                   Department of the Treasury                     (p)GEORGIA DEPARTMENT OF REVENUE
Attn: Bankruptcy Dept                          Internal Revenue Service                       COMPLIANCE DIVISION
1025 Virginia Ave                              P.O. Box 7346                                  ARCS BANKRUPTCY
Atlanta, GA 30354-1319                         Philadelphia PA 19101-7346                     1800 CENTURY BLVD NE SUITE 9100
                                                                                              ATLANTA GA 30345-3202

Germani Gabrielle Hunt                         I C System Inc                                 Maria C. Joyner
Sissac Legal Group P.C.                        444 Highway 96 East                            Nancy J. Whaley,
6595 Roswell Rd., Ste. G                       P.O. Box 64378                                 Standing Chapter 13 Trustee
PMB 90656                                      St. Paul, MN 55164-0378                        Suite 120
Atlanta, GA 30328-3152                                                                        303 Peachtree Center Avenue
                                                                                              Atlanta, GA 30303-1286
Locust Grove HOA                               MERRICK BANK                                   Taylor S. Mansell
c/o Homeowners Management LLC                  Resurgent Capital Services                     Shapiro Pendergast & Hasty, LLP
275 Corporate Center Drive                     PO Box 10368                                   211 Perimeter Center Parkway, NE
Suite E                                        Greenville, SC 29603-0368                      Suite 300
Stockbridge, GA 30281-7377                                                                    Atlanta, GA 30346-1305

Midland Funding                                Midnight Velvet                                Monroe And Main
Attn: Bankruptcy                               Swiss Colony/Midnight Velvet                   1112 Seventh Ave.
Po Box 939069                                  1112 7th Ave                                   Monroe, WI 53566-1364
San Diego, CA 92193-9069                       Monroe, WI 53566-1364


PRA Receivables Management, LLC                Kimberly Patrice Parks Cummings                Santander Consumer USA
PO Box 41021                                   102 AL-JENNAH BLVD                             Po Box 961245
Norfolk, VA 23541-1021                         Locust Grove, GA 30248-3753                    Ft Worth, TX 76161-0244



Synchrony Bank                                 UNITED STATES DEPARTMENT OF EDUCATION          United States Attorney
c/o PRA Receivables Management, LLC            CLAIMS FILING UNIT                             Northern District of Georgia
PO Box 41021                                   PO BOX 8973                                    75 Ted Turner Drive SW, Suite 600
Norfolk, VA 23541-1021                         MADISON, WI 53708-8973                         Atlanta GA 30303-3309
                Case 19-55758-jrs              Doc 52    Filed 08/06/20           Entered 08/06/20 16:45:42            Desc Main
Us Dept Of Ed/Great Lakes Higher Educati            Wells Fargo Bank, N.A.Page 14 of 14
                                                       Document                                          Wells Fargo Bank, N.A.
Attn: Bankruptcy                                    Attn: Default Document Processing                    Attn: Default Document Processing
2401 International Lane                             1000 Blue Gentian Road, MAC# N9286-01Y               MAC# N9286-01Y
Madison, WI 53704-3121                              Eagan, MN 55121-7700                                 1000 Blue Gentian Road
                                                                                                         Eagan, MN 55121-7700

(p)WELLS FARGO BANK NA                              Nancy J. Whaley                                      World Finance Corp
WELLS FARGO HOME MORTGAGE AMERICAS SERVICING        Nancy J. Whaley, Standing Ch. 13 Trustee             Attn: Bankruptcy
ATTN BANKRUPTCY DEPT MAC X7801-014                  303 Peachtree Center Avenue                          7530 Whitehorse Rd Ste E
3476 STATEVIEW BLVD                                 Suite 120, Suntrust Garden Plaza                     Greenville, SC 29611-2000
FORT MILL SC 29715-7203                             Atlanta, GA 30303-1216

World Finance Corp. c/o World Acceptance Cor
Attn: Bankruptcy Processing Center
PO Box 6429
Greenville, SC 29606-6429




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Badcock Furniture                                   DELTA COMMUNITY CREDIT UNION                         (d)Delta Community Credit Union
160 Hampton St                                      P.O. BOX 20541                                       P.O. Box 20541
Mcdonough, GA 30253                                 ATLANTA, GA 30320-2541                               Atlanta, GA 30320-2541



Georgia Department of Revenue                       Wells Fargo Home Mortgage
Accounts Receivable Collection Section              8480 Stagecoach Circle
1800 Century Blvd. NE                               Frederick, MD 21701
Suite 9100
Atlanta, GA 30345




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Capital One Auto Finance, a division of Ca       (d)W.S. Badcock Corporation                          (u)WELLS FARGO BANK N.A.
4515 N Santa Fe Ave. Dept. APS                      P.O. Box 724
Oklahoma City, OK 73118-7901                        Mulberry, FL 33860-0724



End of Label Matrix
Mailable recipients   36
Bypassed recipients    3
Total                 39
